Citation Nr: 0100020	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  97-23 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to April 
1966.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1996 
rating decision from the Phoenix, Arizona, Regional Office, 
which assigned a schedular 20 percent evaluation for 
degenerative joint disease of the left knee, effective in 
April 1996, the date of receipt of the veteran's claim for 
increased rating.  The veteran perfected a timely appeal to 
that decision.

By a rating action dated in September 1997, the RO determined 
that its September 1996 rating decision failed to consider 
the issue of service connection for neuroma surgery scar of 
the left foot as secondary to the service-connected 
degenerative joint disease of the left knee.  To rectify the 
error, the RO granted service connection for neuroma surgery 
scar of the left foot, claimed as secondary to the service-
connected degenerative joint disease of the left knee, and 
assigned a noncompensable evaluation for that disability, 
effective in September 1996, the date of receipt of the 
veteran's claim for service connection.  The veteran was 
notified of this decision and of his appellate rights in a 
letter dated on September 22, 1997.  The veteran filed a 
notice of disagreement as to this issue in October 1997.  A 
Statement of the Case (SOC) as to this issue was furnished to 
the veteran (and his attorney) in November 1997.  In a rating 
action dated in December 1997, the RO assigned a schedular 10 
percent for neuroma surgery scar of the left foot, effective 
in September 1996, the date of receipt of the veteran's claim 
for service connection.  A Supplemental Statement of the Case 
(SSOC) as to this issue was furnished to the veteran (and his 
attorney) in January 1998.  However, the veteran has not 
filed a substantive appeal as to this issue.  Accordingly, it 
will not be considered at this time.  The veteran's claims 
folder was thereafter transferred to the New York, New York, 
RO, due to change in the veteran's residence.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge sitting at the New York, New 
York, Regional Office (RO) in July 2000.  During his hearing, 
the veteran raised the issues of entitlement to service 
connection for a back disorder and a right knee disorder with 
leg length discrepancy, claimed as secondary to the service-
connected degenerative joint disease of the left knee, and 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  These issues 
are not, however, procedurally developed for appellate 
purposes, and are not properly before the Board at this time.  
They are referred to the attention of the RO for necessary 
action.


REMAND

The veteran testified at his hearing before a Veterans Law 
Judge at the RO in July 2000 that he has received regular 
treatment for his service-connected left knee disability at 
the VA Medical Center in Phoenix, Arizona, and the VA Medical 
Center in Bronx, New York.  However, records dated subsequent 
to April 1996, have not been associated with the claims 
folder.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The RO must obtain these treatment records because they might 
contain diagnostic studies and other conclusions that might 
be determinative in the disposition of this claim.

Additionally, the veteran testified at his hearing in July 
2000 that he experiences left knee pain, swelling and 
redness.  He stated that the stairs aggravate his left knee.  
He mentioned that he resigned from his security position with 
the Maricopa County Sheriff's Office in Phoenix, Arizona, due 
to his service-connected left knee disorder.  He said that he 
had difficulty performing his duties, which included a 
security walk and climbing 120 stairs approximately every 20 
minutes.  He reported that his leg was very painful after 
performing one walk and that he was required to do 
approximately 4 security walks while on duty.  In this 
regard, the Board finds that, after all outstanding medical 
records are associated with the claims file, a 
contemporaneous and thorough VA orthopedic examination (which 
takes into account the records of the veteran's prior medical 
history, to include the medical evidence requested herein), 
would be helpful in resolving the issue on appeal.  See 
Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).  In the examination 
report, the examiner should indicate whether the veteran has 
subluxation and/or instability of the left knee as well as 
provide an opinion as to whether the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination of his knee, 
and the RO should consider these factors in adjudicating this 
claim.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

In the event that the veteran is found to have instability, 
the RO should consider whether separate evaluations for such, 
and for arthritis are warranted.  See VAOPGCPREC 9-98 (1998), 
63 Fed. Reg. 56703 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. 
Reg. 63604 (1997).

Moreover, the veteran testified at the RO in July 2000 that 
he was receiving Social Security Administration (SSA) 
disability benefits.  Under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 5, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5106), the 
SSA, as well as any other Federal department or agency, shall 
provide such information to the Secretary as the Secretary 
may request for purposes of determining eligibility for or 
the amount of said benefits or verify other information with 
respect thereto.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).  There is a duty to obtain the Social Security 
records as they may be pertinent in accurately rating the 
veteran's left knee disability in light of the entire medical 
history, regardless of the extent of medical evidence 
currently in the veteran's claims file.  In this regard, the 
Board is cognizant of the fact that the veteran testified, 
under oath, that his left knee disorder was not a factor in 
the award of Social Security disability benefits.  This 
testimony appears to conflict with the veteran's statement to 
the VA examiner in March 2000 that he stopped work in 1998 
because of knee problems.  Further development would be 
beneficial to reconcile these discrepancies.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit, which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Finally, the Board notes that recently enacted legislation, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et 
seq.), substantially revised certain statutory provisions 
regarding the assistance that VA must provide to claimants 
for VA benefits and the notice that VA must provide to 
claimants as to the type of evidence that is necessary to 
substantiate his claim.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VA Medical Center in 
Phoenix, Arizona, and the VA Medical 
Center in Bronx, New York, dated 
subsequent to April 1996; as well as from 
any other source or facility identified 
by the veteran, with special attention to 
all private medical records generated in 
connection with the veteran's 1998 knee 
surgery at a private facility.  If any 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The veteran should be asked how much 
time, if any, he lost from work due to 
his service-connected degenerative joint 
disease of the left knee during the 
period from April 1996 until he stopped 
working in 1998.  Such should be 
supported by documentation from his 
employer showing time lost, if any, due 
to his service-connected left knee 
disability, as well as any accommodations 
for him on account of his service-
connected degenerative joint disease of 
the left knee.  In addition, a statement 
should be obtained from the veteran's 
employer indicating the reason(s) for his 
leaving his job.  

3.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision awarding benefits and the 
evidence on which that decision was 
based.

4.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the current nature and extent of his 
service-connected left knee disability.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests, studies (to 
include X-rays and range of motion 
studies, with normal ranges provided for 
comparison purposes), and consultations 
should be accomplished (and the reports 
made available to, and considered by, the 
examiner prior to completion of his/her 
report).  All clinical findings should be 
set forth in detail.

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability being 
evaluated.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  In the report, the 
physician must indicate whether the 
veteran has arthritis and/or instability 
in his left knee.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  
Otherwise, the complete rationale for all 
opinion expressed and conclusions reached 
should be set forth in a typewritten 
report.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for entitlement to an increased rating 
for degenerative joint disease of the 
left knee on the basis of all pertinent 
evidence of record (including that 
submitted to the Board at the time of the 
July 2000 hearing) and legal authority, 
specifically to include that cited to 
above.  In addition, when considering the 
veteran's claim for increased rating for 
his left knee disability, the RO 
adjudicate whether separate evaluations 
for arthritis and instability are 
warranted (consistent with VAOPGCPREC 23- 
97 (1997), and VAOPGCPREC 9-98 (1998)).

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If the benefits sought by the veteran 
continue to be denied, he and his 
attorney must be furnished a SSOC and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


